Hatch, J. (dissenting) :
I am of opinion that the defendant was entitled to a charge to the jury of the matter embraced in its second and third requests. They contained correct expositions of the law, were applicable to the facts in the case and had not been embraced within the general charge delivered by the court. As they were correct statements of the law, as applicable to the facts appearing in the case, I am not able to see how they can be regarded as misleading.
For this reason I am constrained to dissent from the doctrine announced in the prevailing opinion upon such subject.
Judgment and order affirmed, with costs.